Citation Nr: 1122883	
Decision Date: 06/14/11    Archive Date: 06/28/11

DOCKET NO.  06-21 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as secondary to exposure to herbicides.

2.  Entitlement to service connection for peripheral neuropathy, bilateral lower extremities, to include as secondary to claimed diabetes mellitus.

3.  Entitlement to service connection for peripheral neuropathy, bilateral upper extremities, to include as secondary to claimed diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1971 to July 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In August 2007, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims folder.

This case was previously before the Board in March 2009 when it was remanded for further development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Upon further review the Board finds that the Veteran's claims must be remanded for further development.

The Veteran seeks entitlement to service connection for diabetes mellitus, to include as secondary to exposure to herbicides.  The Veteran contends that his diabetes mellitus is due to exposure to herbicides while stationed in Thailand; he reports that herbicides were used to defoliate areas and aid in construction.  

In a March 2009 remand, the Board directed the RO/AMC to comply with evidentiary development procedures provided in VBA's Adjudication Procedure Manual, M21-1MR, regarding verifying herbicide exposure in locations other than the Republic of Vietnam or along the Demilitarized Zone of Korea.  The Board noted that the United States Court of Appeals for Veterans Claims has consistently held that the evidentiary development procedures provided in VBA's Adjudication Procedure Manual are binding.  See Patton v. West, 12 Vet. App. 272, 282 (1999) (holding that the Board failed to comply with the duty to assist requirement when it failed to remand the case for compliance with the evidentiary development called for by the M21-1).

Specifically, the M21-1MR provides that the following development should be performed:

a)  Ask the Veteran for the approximate dates, location, and nature of the alleged exposure.
b)  Furnish the Veteran's description of exposure to Compensation & Pension (C&P) service via e-mail at VAVBAWAS/CO/211/AgentOrange and request a review of the Department of Defense's inventory of herbicide operations to determine whether herbicides were used as alleged.
c)  If C&P Service review does not confirm that herbicides were used as alleged, submit a request to The United States Joint Services Records Research Center (JSRRC) for verification of exposure to herbicides.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(n).

The Board notes that pursuant to the March 2009 remand instructions, the Veteran was requested to provide the approximate dates, location, and nature of the alleged exposure in a letter dated in March 2009.  Subsequently, a request was made via e-mail to VAVBAWAS/CO/211/AgentOrange in an attempt to verify exposure to herbicides in April 2009.  Review of the claims file reveals that the Veteran's reported exposure to herbicides could not be verified and was not conceded by the Compensation and Pension service.  As subsequent memorandum to the file signed by the JSRRC Coordinator and the Coach making a formal finding of lack of information required to corroborate exposure to Agent Orange.  The memorandum states that a prior-submitted PIES 036 request from 2004 was returned with a negative response for herbicide exposure.  However, there is no indication in the claims file that a request was sent to the JSRRC for verification of exposure to herbicides based upon the results of the request made via e-mail to VAVBAWAS/CO/211/AgentOrange.  As such, there was not substantial compliance with the Board's remand directives.

A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand orders.  Where the remand orders of the Board were not substantially complied with, the Board itself errs in failing to insure compliance; in such situations the Board must remand back to RO/AMC for further development.  See Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, this case must be remanded for development in accordance with M21-1MR to be performed in compliance with the March 2009 Board remand.

In addition, the memoranda of record indicate that the Project CHECO Southeast Asia Report: Base Defense in Thailand was considered.  Review of the claims file does not reveal that a complete copy of this report has been associated with the claims file.  As such, on remand, a copy of this report must be obtained and associated with the claims file.

Review of the claims file reveals that the Veteran receives consistent care from Family Practice Associates in Searcy Arkansas; however, records dated since August 2007 have not been associated with the claims file.  VA is required to make reasonable efforts to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  See 38 U.S.C.A. § 5103A(b)(1) (West 2002); 38 C.F.R. § 3.159(c)(1) (2010).  Accordingly, after obtaining any necessary and appropriate authorization, attempt to obtain all treatment records regarding the Veteran's treatment at Family Practice Associates that are dated since August 2007.

Lastly, the Veteran also seeks service connection for peripheral neuropathy, bilateral lower extremities and peripheral neuropathy, bilateral upper extremities, which he contends is secondary to his claimed diabetes mellitus.  Since the Veteran's claims of entitlement to service connection for peripheral neuropathy, bilateral lower extremities and peripheral neuropathy, bilateral upper extremities, are claimed to be secondary to his claimed diabetes mellitus, the Board finds the issues of service connection for peripheral neuropathy, bilateral lower extremities and peripheral neuropathy, bilateral upper extremities, to be inextricably intertwined with that of entitlement to service connection for diabetes mellitus.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  Because the issues are inextricably intertwined, the Board is unable to review the issues of entitlement to service connection for peripheral neuropathy, bilateral lower extremities and peripheral neuropathy, bilateral upper extremities, until the issue of entitlement to service connection for diabetes mellitus.  Id.

Accordingly, the case is REMANDED for the following action:

1.  After securing the proper authorization, request treatment records pertaining to the Veteran from Family Practice Associates in Searcy, Arkansas, dated since August 2007.  Any additional pertinent records identified by the appellant during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the appellant, and associated with the claims file.

2.  Comply with the evidentiary development noted in M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(n).

3.  Obtain and associate with the claims file copy of the Project CHECO Southeast Asia Report: Base Defense in Thailand.

4.  Thereafter, the readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted in full, the Veteran and his representative should be issued a supplemental statement of the case and provided an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

